DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handle having notches that align with tabs fixed to the collar must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 3 appears to have a duplicate reference number 22.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The abstract of the disclosure is objected to because the abstract does not include the proper language described below.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
The Paragraph numbers of the specification are not sequential; and
Paragraph [0001] (on Page 4) has several blanks missing information.
Appropriate correction is required.


Claim Objections
Claims 10, 13, and 14 are objected to because of the following informalities:  
Claim 10 starts “A ergonomic bottle…”. The Examiner believes the claims is intended to state “[[A]] An ergonomic bottle…”
Claim 10 states “… a collar… having a collar tab adapted to align with the ergonomic nipple tab and the container…” Based on what is shown in the figures, the Examiner believes the claim is intended to state “… a collar… having a collar [[tab]] notch adapted to align with the ergonomic nipple tab and the container…” For purposes of further prosecution the claim will be interpreted as the collar having a notch aligning with the nipple tab.
Claim 13 states “The ergonomic bottle of claim 10, wherein collar and container are formed of a hard material.” The Examiner believes the claim is intended to state “The ergonomic bottle of claim 10, wherein the collar and container are formed of a hard material.”
Claim 14 starts “A ergonomic bottle…”. The Examiner believes the claims is intended to state “[[A]] An ergonomic bottle…”
Claim 14 says “An ergonomic bottle comprising: a container, a collar and a nipple… the collar adapted for receiving a nipple…” The Examiner assumes that the second mentioning of a nipple is still referencing the initially claimed nipple. As such, the claim is being interpreted as stating “… the collar adapted for receiving [[a]] the nipple…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morano et al. (US 2005/0056614) (hereinafter Morano).
Regarding Claim 1

	Morano teaches an ergonomic bottle (below – Fig. 2) comprising: a container (12) having sidewalls (14) and a bottom defining a liquid holding space, the sidewalls forming an open end with a neck (16), the sidewalls further comprising indents that facilitate grasping the container by a user; a nipple (68) having an alignment mark (76) indicating the orientation of the nipple for optimum use; and a collar (22) adapted to fasten to the neck and for receiving the nipple, the collar having indicia (78) indicating optimum alignment of the nipple and container (Paragraphs [0024] and [0040] – [0042]).

    PNG
    media_image1.png
    768
    442
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    623
    444
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    774
    498
    media_image3.png
    Greyscale


Regarding Claim 2

	Morano teaches a handle (50) adjacent to the collar (22), as can be seen above.

Regarding Claim 3

	Morano teaches the collar indicia is a notch (78) (Paragraph [0042]).

Regarding Claim 4

	Morano teaches the nipple alignment mark is a tab (76) (Paragraph [0042]).

Regarding Claim 5

	Morano teaches the collar indicia is a notch (78) and the nipple alignment mark is a tab (76), and the notch and tab are configured to align (Paragraph [0042]).

Regarding Claim 6

	Morano teaches the nipple has a plurality of alignment marks (76), as can be seen in Fig. 11 above.

Regarding Claim 7

	Morano teaches the collar has a plurality of indicia (78), as can be seen in Fig. 12 above.

Regarding Claim 8

	Morano teaches a handle (50).

Regarding Claim 9

	Morano teaches a handle (50) with notches (shown below, for example) that align with tabs (shown below, for example) fixed to the collar (22), as can be seen in Fig. 8 and 6 below (Paragraph [0034]).
[AltContent: textbox (Tab)][AltContent: ][AltContent: textbox (Notch)][AltContent: ]
    PNG
    media_image4.png
    324
    508
    media_image4.png
    Greyscale
 	
    PNG
    media_image5.png
    311
    476
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 6305562) (hereinafter Chan) in view of Sakulsacha (US 2013/0068715).
Regarding Claim 10

	Chan teaches an ergonomic bottle (below – Fig. 1) comprising: a container (20) adapted for holding a liquid and defined by sidewalls and a bottom (32) with an opening (52) defined by a neck at an end opposite the bottom, the sidewalls having an external surface for grasping by a user, the external surface having a pair of indents (60/62) oppositely aligned; a nipple (70); and a collar (80) adapted for receiving the nipple and forming a seal with the neck (Col. 3, Ln. 45 – Col. 4, Ln. 4).

    PNG
    media_image6.png
    513
    700
    media_image6.png
    Greyscale


	Sakulsacha teaches an ergonomic nipple (below – Fig. 1, 7, 8) having a wide side (36/38) and a narrow side and a nipple tab (13) aligned with the wide side; and a collar (not shown) adapted for receiving the ergonomic nipple and forming a seal with the neck of the bottle and having a collar notch (not shown) adapted to align with the ergonomic nipple tab and the container so that the ergonomic nipple is aligned with the container sidewall indents (Paragraphs [0025] and [0032]).

    PNG
    media_image7.png
    419
    368
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    399
    715
    media_image8.png
    Greyscale

Chan and Sakulsacha are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the nipple and collar of Chan with the teachings of Sakulsacha in order to provide a bottle that ensures proper alignment of an ergonomic nipple with the indents (Paragraph [0025]).

Regarding Claims 11 and 12



Regarding Claim 13

	Modified Chan teaches all the limitations of claim 10 as stated above. Chan further teaches the collar (80) and container (20) are formed of a hard material (Col. 8, Ln. 36-52).

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2006/0278597) (hereinafter Daugherty) in view of Sakulsacha (US 2013/0068715).
Regarding Claim 14

	Daugherty teaches an ergonomic bottle (below – Fig. 1) comprising: a container (12), a collar (56) and nipple (54); the container formed of a sidewall and a bottom (34) with an opening (31) defined by a neck (66) opposite the bottom, the sidewall and bottom defining a liquid holding space for holding liquid, the sidewalls having indents (i.e. under the handles) formed on a surface opposite one another; the collar adapted for receiving the nipple and forming a seal with the neck; the nipple having a base (Paragraphs [0020], [0025], and [0026]).

    PNG
    media_image9.png
    670
    468
    media_image9.png
    Greyscale

Daugherty does not teach the nipple having a base with at least one alignment mark formed thereon; and the collar having at least one indicia that when aligned with the alignment mark indicates alignment between the nipple and the indents.  
	Sakulsacha teaches a nipple (1) having a base (11) with at least one alignment mark (13) formed thereon; and a collar (not shown) having at least one indicia that when aligned with the alignment mark indicates alignment between the nipple and the indents (Paragraph [0025]).  
Daugherty and Sakulsacha are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the nipple and collar of Daugherty with the teachings of Sakulsacha in order to provide a bottle that ensures proper alignment of the nipple with the indents (Paragraph [0025]).

Regarding Claim 15



Regarding Claim 16

	Modified Daugherty teaches all the limitations of claim 14 as stated above. Modified Daugherty does not teach the collar has at least two indicia indicating two alignments, one for child self-feeding and a second for care giver feeding.  
	According to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of the collar having at least two indicia indicating two alignments, does not provide patentable distinction over the prior art of record. Further, based on the purpose of the indicia/tabs stated by Sakulsacha, it would have appeared obvious to one of ordinary skill in the art that if two alignments were necessary, that the nipple/collar would have the required number of indicia/tabs in order to facilitate the appropriate handling of the bottle (Paragraph [0025]). As such, the claim of the collar has at least two indicia indicating two alignments, one for child self-feeding and a second for care giver feeding, does not provide patentable distinction over the prior art of record.

Regarding Claim 17

	Modified Daugherty teaches all the limitations of claim 14 as stated above. Sakulsacha further teaches the nipple is formed of a flexible material (Paragraph [0037]).

Regarding Claim 18



Regarding Claim 19

	Modified Daugherty teaches all the limitations of claim 14 as stated above. While Daugherty does not teach a specific material for the container and collar, it is extremely well known in the art to make baby bottle containers and collars out of non-flexible material (see for example Chan, above). As such, the claim of the container and collar being constructed of a non-flexible material does not provide patentable distinction over the prior art of record.

Regarding Claim 20

	Modified Daugherty teaches all the limitations of claim 14 as stated above. Daugherty further teaches a handle (61/62) (Paragraph [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                        

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733